Citation Nr: 1737092	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

2. Entitlement to service connection for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Tim Franklin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1984 to April 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain an additional VA examination addendum.  In the August 2015 Remand, the Board directed the examiner to address the Veteran's June 2015 testimony that  his symptoms began in service and have persisted since service.  The February 2016 addendum did not address this testimony.  Thus, another addendum should be obtained on remand.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the clinician who performed the January 2011 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, including the Veteran's statement that his wrists have "bothered [him] since service" (see June 2015 hearing testimony), the clinician should determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome is related to service, to include his duties in his MOS of an tactical aircraft maintenance specialist. 

A complete rationale for all opinions must be provided.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

2.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




